Citation Nr: 1428063	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1959 to June 1963, and from June 1966 to May 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has reviewed the documents in both the paper claims file and the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he has a current heart disability due to herbicide exposure in service.  The Veteran's personnel records show that he is in receipt of the Vietnam Service Medal.  However, receipt of the Vietnam Service Medal alone cannot be used to establish service in the Republic of Vietnam as it is undisputed that some service members who received the Vietnam Service Medal were never in Vietnam or its territorial waters.  See Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) (upholding VA's interpretation requiring that a veteran must have actually been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure.  See also VAOPGCPREC 27-97 (July 23, 1997); 66 Fed. Reg. 2376, 23,166 (January 22, 2001).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam.  Haas, 525 F.3d at 1193; 1197; VAOPGCPREC 27-97.
The U.S. Dep't of Defense Manual of Military Decorations and Awards, Chapter C.6.6.1.1.2 and C.6.6.1.2.1.2. (September 1996) states that the Vietnam Service Medal is awarded members of the Armed Forces of the United States serving at any time between July 4, 1965, and March 28, 1973, in Vietnam, its contiguous waters, or the airspace there over, including service members who were attached to or regularly served for one or more days aboard a naval vessel directly supporting military operations in Vietnam. 

The Veteran asserts that he "was in Vietnam."  See statement of March 2012.  The Veteran was assigned to the USS Mahan in October 1962 and it has been verified that the USS Mahan visited Saigon from October 24, 1962 to October 28, 1962.  See C&P listing of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.

In January 2013, upon review of the claims folder, a VA examiner indicated that the Veteran had ischemic heart disease and noted diagnoses of angina and coronary artery disease.  However, in a May 2013 VA follow-up examination report, another VA examiner indicated that upon telephonic interview of the Veteran and review of the claims folder there was no evidence of ischemic heart disease.  In support of this assertion, the examiner cited to past cardiac studies in the claims folder.  The Board finds that the evidence of record is insufficient to make a determination in this case.  Notably, there is some discrepancy as to whether the Veteran currently has ischemic heart disease, and none of the evidence addressed the etiology of the Veteran's current heart diagnoses, to include whether they are related to any herbicide exposure in service.  Additionally, service treatment records showed that on service entrance in August 1959  the Veteran was noted to have a functional grade I pulmonic systolic murmur.  None of the evidence addressed whether a pre-existing disability increased in severity during service.  Therefore, on remand, the Veteran must be afforded an examination to determine the nature and etiology of any current heart disability. 

Finally, it is noted that Dr. Rush responded to an inquiry from the RO indicating that there were no records of treatment for the Veteran; the Medical University of South Carolina indicated there were no records for May 5, 1987; and the Social Security Administration responded that there no medical records as the Veteran either did not file for disability benefits or did file for disability benefits but no medical records were obtained.  The Veteran has not yet been notified in accordance with 38 C.F.R. § 3.159(e) (2013). 
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Inform the Veteran, pursuant to 38 C.F.R. § 3.159(e),  that Dr. Rush informed the RO that there were no records of treatment for the Veteran; the Medical University of South Carolina indicated there were no records for May 5, 1987; and the Social Security Administration responded that there no medical records as the Veteran either did not file for disability benefits or did file for disability benefits but no medical records were obtained.

2. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his current heart disabilities.  The claims folder, to include a copy of this remand and copies of any relevant records from the electronic record, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must provide an opinion as to the following:

(a) Is it at least as likely as not that the grade I pulmonic systolic murmur functional, which was noted on the service entrance examination of August 1959, was aggravated (i.e., permanently increased in severity) during active service?

(b) If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  A complete rationale for the opinion must be provided.

(c) Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's other heart disabilities are related to military service, to include exposure to herbicides therein?  

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has ischemic heart disease or has ever had ischemic heart disease?

(e) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's presumed exposure to herbicides.  In providing this opinion, the examiner should indicate consideration of the conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).  See 79 Fed. Reg. 20308 (Apr. 11, 2014).  

The rationale for all opinions expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non- opinion.  The report must be typed.

2. Thereafter, readjudicate the Veteran's claim.   If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



